Title: General Orders, 18 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday Novr 18th 1782
                     Parole Dartmouth.
                     Countersigns Hartford, Inverness.
                  
                  For duty tomorrow the 9th Massachusetts regiment.
                  The Board appointed to settle a dispute of rank between Ensign Sawyer & Frie of the Massachusetts line whereof Brigadier General Patterson is President.
                  Report That it appears that Mr Frie was returned and accepted for as a recruit for the town of Andover, but that his being returned was without his knowledge and his being receipted for was contrary to his consent.  It does not appear that he ever enlisted or took a bounty.  The board are therfore of opinion that Mr Frie is entitled to his rank from the date of this Warrant.
               